Dismissed and Opinion filed February 13, 2003








Dismissed and Opinion filed February 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00641-CV
____________
 
THE
NEW PROPERTY OWNERS ASSOCIATION OF NEWPORT, INC., Appellant
 
V.
 
ALAN
RAY RUNION, Appellee
 

 
On Appeal from the 11th District Court
Harris
County, Texas
Trial
Court Cause No.  99-01728
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed May 14, 2002.
On February 4, 2003, the parties filed a joint motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed February 13, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.